Exhibit 10.3 American Appraisal Associates, Inc. 11835 West Olympic Boulevard, Los Angeles, CA 90064 tel / fax Leading/Thinking/Performing August 27, 2009 The Board of Directors Grande Communications Holdings, Inc. 401 Carlson Circle San Marcos, Texas 78666 Gentlemen: You have advised us that the Board of Directors (the “Board”) of Grande Communications Holdings, Inc. (the “Company”) is considering a recapitalization transaction with affiliates of ABRY Partners, LLC (“ABRY Partners”), including ABRY Partners VI, L.P. (“ABRY”), and newly formed entities Grande Investment L.P. (“Ultimate Parent”) and Grande Parent LLC (“Parent”). Parent will be a wholly-owned subsidiary of Ultimate Parent. It is our understanding that the Company will contribute all of its equity ownership of Grande Communications Networks, Inc. (“Grande Operating”) to Parent in exchange for a 24.7% Class A general partner interest in Ultimate Parent, which will be held through the newly­formed 100%-owned entity Rio GP, LLC. ABRY and certain co-investors identified by ABRY will contribute cash to Ultimate Parent and cause to be available to the Company a sufficient amount of cash to purchase all of the Company’s Senior Secured Notes and to repay all of the outstanding Equipment Capital Leases (collectively, the “Transaction”). At the closing of the Transaction, newly formed entity Grande Manager LLC (“Manager”), which is wholly owned by ABRY, will own a 1.0% Class A general partner interest, and ABRY VI and certain ABRY affiliates will own, collectively, a 74.3% Class A limited partner interest in Ultimate Parent, with all of such percentage ownership interests subject to adjustment as provided in the Recapitalization Agreement (as defined below). The Company’s equity holders (the “Equity Holders”) will retain their interests in the Company upon consummation of the transactions. The terms of the Transaction are set forth in an agreement among ABRY Partners, ABRY, Ultimate Parent, Parent, Company and Grande Operating (the “Recapitalization Agreement”). The Board of the Company has requested American Appraisal Associates, Inc. (“American Appraisal”) to provide our opinion (the “Opinion”), as of the date hereof, as to the fairness, from a financial point of view, of the fairness of the Transaction to the Company. American Appraisal has been retained by the Company to provide this service and will be compensated by the Company at its usual and customary rate for such services, including expenses and certain indemnification obligations.1 1 American Appraisal has rendered valuation services in the past to the Company, including certain opinion services in connection with a proposed transaction between the Company and ABRY (which transaction did not close). These prior services are not material to the current Transaction and do not affect in any respect our ability to provide independent opinion services in the current engagement. Additionally, American Appraisal has reviewed its client records for the prior two years and confirms that, to its knowledge, it has not had any client engagements for ABRY or its affiliates during that time. Valuation/ Transaction Consulting/Real Estate Advisory/Fixed Asset Management August 27, 2009 Grande Communications Holdings, Inc.
